Exhibit 10.2

 

EXECUTION VERSION

 

CONSENT TO AND ACKNOWLEDGEMENT OF

DEED POLL RELATED TO
EXCHANGEABLE REDEEMABLE LOAN NOTE INSTRUMENT

 

September 19, 2017

 

Reference is made to the unsecured loan note instrument dated 23 January 2017 as
amended on 2 May 2017 (the “Instrument”) related to 2% fixed rate unsecured
exchangeable redeemable loan notes due 23 July 2019 issued by Delta Topco
Limited (“Delta Topco”).  Capitalized terms used and not otherwise defined in
this consent and acknowledgement agreement (this “Agreement”) have the meanings
set forth in the Instrument.

 

WHEREAS, certain of the Noteholders propose to sell shares of LMG Series C Stock
in a registered underwritten public offering; and

 

WHEREAS, the Company, CVC Delta Topco Nominee Limited, Norges Bank (“Norges”)
and Waddell & Reed Investment Management Company, JNL/FPA + Doubleline Flexible
Allocation Fund (f/k/a JNL/Ivy Asset Strategy Fund), Waddell & Reed Advisors
Wilshire Global Allocation Fund (f/k/a Waddell & Reed Advisors Asset Strategy
Fund), Ivy VIP Asset Strategy and Ivy Asset Strategy Fund (collectively, “W&R”)
acknowledge and agree to the amendments to the Instrument and the Articles and
actions to be taken in connection therewith as herein described.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
understandings contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.             Amendments to the Instrument.  At the Effective Time (as defined
below), Delta Topco will enter into a deed poll in the form attached hereto as
Exhibit A.  Promptly following the Effective Time, Delta Topco will cause the
Articles to be amended to the same effect.  Liberty Media Corporation and Delta
Topco hereby agree to waive Section 3(b) of the Liberty Media Letter Agreement
with respect to the amendments to the Articles referenced in the immediately
previous sentence and CVC Delta Topco Nominee Limited, as Holder Representative
acknowledges and consents to such waiver.  Each of CVC Delta Topco Nominee
Limited and W&R agrees and acknowledges that it will cause its Director Designee
appointed pursuant to Condition 12.1(a) of the Instrument to resign as a
director of Delta Topco as of the Effective Time.  The Holder Representative
consents to the amendment to the Instrument as described in this Section 1.

 

2.             Acknowledgements and Agreements.

 

(a)            Each of Norges and W&R hereby acknowledges the amendments and
actions to be taken with respect to the Instrument and the Articles as described
in Section 1 of this Agreement and by execution of this Agreement confirms that
it agrees with such amendments and actions.

 

--------------------------------------------------------------------------------


 

(b)            Each of Delta Topco, CVC Delta Topco Nominee Limited, Norges and
W&R acknowledges and agrees that, effective as of the Effective Time, CVC Delta
Topco Nominee Limited shall cease to be the Holder Representative pursuant to
the definition of “Holder Representative” in clause 1.1 of the Instrument and
that, effective as of the Effective Time, there shall no longer be a Holder
Representative.

 

3.             Effective Time.  Each of the provisions of Sections 1 and 2 of
this Agreement shall be conditioned upon and become effective concurrently with
(i) the closing of the sale of any or all shares of LMG Series C Stock by the
Noteholders pursuant to that certain prospectus supplement dated September 19,
2017 (the “Prospectus Supplement”), or (ii) the termination of that certain
underwriting agreement described in such prospectus supplement (either such time
being referred to as the “Effective Time”).  The parties acknowledge and agree
that if the Effective Time shall not occur, the provisions of Sections 1 and 2
of this Agreement shall not take effect.

 

4.             Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement will nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
will negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

 

5.             Counterparts.  This Agreement may be executed via facsimile or
.pdf and in two (2) or more counterparts, and by the different parties in
separate counterparts, each of which when executed will be deemed to be an
original but all of which taken together will constitute one and the same
agreement.

 

6.             Headings.  The headings contained in this Agreement are for
reference purposes only and do not affect in any way the meaning, construction
or interpretation of this Agreement.

 

7.             Governing Law and Jurisdiction.

 

(a)           This Agreement and any dispute or claim arising out of or in
connection with it or its subject matter or formation (including non-contractual
disputes or claims) shall be governed by, and construed in accordance with,
English Law.

 

(b)           The courts of England are to have exclusive jurisdiction to settle
any disputes (including claims for set-off and counterclaims) which may arise in
connection with the creation, validity, effect, interpretation or performance,
or the legal relationships established by, this Agreement or otherwise arising
in connection with this Agreement, and for such purposes the parties hereto
irrevocably submit to the jurisdiction of the English courts.

 

* * * * *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

 

COMPANY:

 

 

 

LIBERTY MEDIA CORPORATION, solely for the purposes of the third sentence of
Section 1

 

 

 

 

By:

/s/ Craig Troyer

 

Name:

Craig Troyer

 

Its:

Senior Vice President, Deputy General Counsel and Assistant Secretary

 

 

 

 

 

 

DELTA TOPCO LIMITED

 

 

 

 

By:

/s/ Richard N. Baer

 

Name:

Richard N. Baer

 

Its:

Director

 

 

 

 

 

 

CVC DELTA TOPCO NOMINEE LIMITED, in its individual capacity and as Holder
Representative

 

 

 

 

By:

/s/ Carl John Hansen

 

Name:

Carl John Hansen

 

Its:

Director

 

 

 

 

NORGES BANK

 

 

 

 

By:

/s/ Ola Stavem

 

Name:

Ola Stavem

 

Its:

Global Head Credit and Capital Mkts

 

 

 

 

By:

/s/ Albert Fiddan Nilsen

 

Name:

Albert Fiddan Nilsen

 

Its:

Senior Legal Advisor

 

[Signature Page — Consent to and Acknowledgement of Deed Poll Related to
Exchangeable Redeemable Loan Note Instrument]

 

--------------------------------------------------------------------------------


 

 

WADDELL & REED INVESTMENT MANAGEMENT COMPANY

 

 

 

 

By:

/s/ F. Chace Brundige

 

Name:

F. Chage Brundige

 

Its:

Senior Vice President

 

 

 

 

 

 

 

JNL/FPA + DOUBLELINE FLEXIBLE ALLOCATION FUND (f/k/a JNL/Ivy Asset Strategy
Fund)

 

 

 

 

By:

/s/ F. Chace Brundige

 

Name:

F. Chage Brundige

 

Its:

Senior Vice President

 

 

 

 

WADDELL & REED ADVISORS FUNDS, for and on behalf of WADDELL & REED ADVISORS
WILSHIRE GLOBAL ALLOCATION FUND (f/k/a Waddell & Reed Advisors Asset Strategy
Fund), a series thereof

 

 

 

 

By:

/s/ F. Chace Brundige

 

Name:

F. Chage Brundige

 

Its:

Vice President

 

 

 

 

 IVY VARIABLE INSURANCE PORTFOLIOS, for and on behalf of IVY VIP ASSET STRATEGY,
a series thereof

 

 

 

 

By:

/s/ F. Chace Brundige

 

Name:

F. Chage Brundige

 

Its:

Vice President

 

 

 

 

IVY FUNDS, for and on behalf of IVY ASSET STRATEGY FUND, a series thereof

 

 

 

 

By:

/s/ F. Chace Brundige

 

Name:

F. Chage Brundige

 

Its:

Vice President

 

[Signature Page — Consent to and Acknowledgement of Deed Poll Related to
Exchangeable Redeemable Loan Note Instrument]

 

--------------------------------------------------------------------------------